Citation Nr: 0113419	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to May 
1974.  

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which ultimately granted the veteran's 
claim for service connection for PTSD, and assigned an 
initial 30 percent evaluation.  The veteran filed a timely 
appeal, contending that the severity of his service-connected 
PTSD was greater than reflected by the initially assigned 30 
percent evaluation.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that in his 
substantive appeal, the veteran requested that he be afforded 
a personal hearing before a member of the Travel Board at the 
RO.  In April 2000, he submitted a statement indicating that 
he wished to appear at a videoconference hearing in lieu of a 
personal hearing.  Pursuant to the veteran's request, he was 
scheduled to appear at a videoconference hearing at the RO on 
April 16, 2001.  However, the record reflects that the 
veteran failed to appear at the appointed time, and without 
offering any explanation for his absence.  Accordingly, the 
Board will proceed with its review of the veteran's appeal at 
this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's service-connected PTSD is objectively shown 
to involve symptomatology most consistent with a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  In addition, the veteran's PTSD is 
objectively shown to be productive of symptomatology 
consistent with occupational and social impairment with 
reduced reliability and productivity due to disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9411 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his now 
service-connected PTSD is greater than reflected by the 
initially assigned 30 percent disability evaluation.  In such 
a case, the VA has a duty to assist the veteran in developing 
facts which are pertinent to that claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and in correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and regarding the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  The Board concludes that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical and service personnel records, 
records obtained from the United States Armed Services Center 
for Research of Unit Records (USASCRUR), post-service private 
and VA clinical treatment records, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim for an increased initial rating.  In 
addition, as noted, the Board observes that the veteran 
requested the opportunity to present testimony at a 
videoconference hearing before a Member of the Board, but 
that he failed to appear at his hearing at the appointed 
time.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the veteran's 
claim for an increased initial rating.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See generally VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, the veteran's initial claim for service 
connection for, among other things, PTSD, was first denied by 
an unappealed rating decision of February 1992.  In December 
1994, a claim was received from the veteran to reopen the 
previously denied claim.  All necessary development to 
establish the veteran's alleged stressors was undertaken, and 
the veteran was afforded VA rating examinations which 
established that he had PTSD.  His claim for service 
connection was ultimately granted by an April 1999 rating 
decision, and a temporary 100 percent evaluation, under the 
provisions of 38 C.F.R. § 4.30, was assigned, effective from 
December 27, 1994.  An initial 30 percent evaluation was 
assigned, effective from February 1, 1995.  The veteran 
appealed the April 1999 rating decision, contending, in 
substance, that the severity of his PTSD disability was 
greater than reflected by the initially assigned 30 percent 
evaluation, and that his PTSD effectively precluded him from 
obtaining or retaining gainful employment.  

Clinical treatment records dating from October 1989 through 
February 1998 show that the veteran reported having changed 
jobs on multiple occasions, and that he indicated that he had 
worked primarily as a chef.  He was diagnosed with PTSD as 
early as October 1989, and in December 1994, was admitted to 
a VA Medical Center (VAMC) for treatment for his PTSD.  He 
remained in the VAMC as an inpatient for approximately one-
month, and on his intake examination, he was found to be 
fully oriented, but anxious and depressed.  The veteran 
denied having any suicidal or homicidal ideation, and denied 
experiencing any auditory, visual, or other hallucinations or 
delusions.  His memory, insight, and judgment were found to 
be intact.  The veteran was noted to have responded well to 
therapy, and interacted well with other veterans in group 
therapy.  However, he continued to experience some 
depression.  He was also treated for hypertension, among 
other significant physical problems.  The veteran was 
discharged from the VAMC in January 1995.  He was to continue 
PTSD therapy on a weekly basis, and the discharging physician 
indicated that he should be able to resume all admission 
activities, and that there were no limitations on his 
activities.  

During the course of the veteran's outpatient therapy, he was 
noted to experience depression and complained of nightmares 
and lack of sleep.  He generally lived with a girlfriend and 
their son.  He also complained of experiencing intrusive 
recollections of Vietnam.  The veteran was also seen for a 
variety of physical complaints, primarily hypertension.  In 
October 1995, the veteran was noted to have a long standing 
history of PTSD, and in addition to an Axis I diagnosis of 
PTSD, he was assigned an Axis V global assessment of 
functioning (GAF) score of 55.  Under the provisions set 
forth in the Diagnostic and Statistical Manual, 4th Edition 
(DSM-IV), a GAF score of 55 is suggestive of moderate 
symptoms of a psychiatric disorder (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  At 
that time, the veteran was noted to have been married and 
divorced once, and, as noted above, was then living with his 
girlfriend and their son.  He reported having been unemployed 
for the previous six years which he attributed to his 
difficulty in handling stress.  His primary complaints 
involved intrusive thoughts, sleep disturbances, 
irritability, and depression.  The veteran was to undergo 
further outpatient treatment.  Of some significance, however, 
the examining physicians indicated that the veteran's test 
results were somewhat questionable in that they showed 
patterns of exaggeration of his current symptoms or that he 
overreported the frequency and intensity of his symptoms.  

The veteran underwent a VA rating examination in April 1998.  
The report of that examination shows that he had been 
hospitalized in 1995, and was then diagnosed with 
polysubstance dependence.  The veteran denied using alcohol 
or drugs at the time of the examination.  He also reported 
that he experienced flashbacks, and the examiner noted that 
the death of the veteran's nine-year old son in May 1997 was 
a continuing stressor.  The veteran gave an account of his 
early life and service which was consistent with prior 
histories of record, but the examiner noted that the veteran 
did not elaborate on his current circumstances at any great 
length.  The examiner did observe that the clinical treatment 
records showed that the veteran had a recent history of grief 
reaction involving the recent death of his son.  The veteran 
complained that his "nerves were shot."  He reported that 
he experienced nightmares several nights per week, and that 
he had impaired sleep.  The veteran stated that he was unable 
to dwell on things that bothered him, and indicated that he 
had been hospitalized in 1995 for anxiety and depressive 
symptoms.  He did not comment on his most recent family 
stressors which, the examiner noted, may have been 
complicating his symptoms.  

On examination, the veteran was noted to have arrived on time 
for his interview, was cooperative with the examiner, and 
spoke in a normal and reasonable tone of voice without any 
irrelevant, illogical, or obscure speech patterns.  The 
examiner did note, however, that the veteran was "a bit 
fretful," but was not "alertly anxious, distracted, or 
hyperalert."  The veteran was not shown to demonstrate any 
angry or hostile behavior during the examination, and he 
described his mood as being "a little down some days."  He 
did report that some days were better than others.  The 
veteran showed a normal and reasonable range of affect during 
the interview, but became more anxious and irritable when 
recounting his Vietnam experiences.  He indicated that 
certain smells or odors would trigger memories of Vietnam.  
The examiner stated that the veteran's thought processes were 
generally well grounded in reality, and that he did not 
appear to be delusional or psychotic during the interview.  
The veteran denied experiencing hallucinations, and he 
appeared to think in a logical and rational manner.  The 
veteran appeared to be well able to maintain his personal 
hygiene and other basic activities of daily living without 
difficulty.  He did not display any obsessive or ritualistic 
behavior during the interview, and his overall level of 
cognitive functions appeared to be excellent.  He was not 
shown to have experienced any memory loss or impairment in 
his general thought processes, and could answer questions of 
social judgment appropriately and without difficulty.  The 
veteran denied experiencing any homicidal or suicidal 
ideation.  The veteran did note persistent sleep problems 
with nightmares, and offered that he had not been employed 
since 1991.  He stated that he was unable to work due to his 
hypertension, and gave a history of being unable to hold a 
job.  The examiner stated that the veteran was capable of 
managing his personal financial affairs in his own best 
interests without restriction.  The examiner concluded with 
relevant Axis I diagnosis of PTSD, and assigned an Axis V GAF 
score of between 58 and 60.  The examiner offered that the 
recent death of the veteran's son was a significant factor in 
his current level of functioning.  

Further, the examiner offered that the veteran appeared to 
display moderate to serious symptoms relating to all of his 
problems, including serious physical disabilities which the 
veteran believed was jeopardizing his health and limiting his 
occupational functionality.  The examiner reiterated that the 
veteran stated that his general health problems and 
hypertension prevented him from working.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran field his claim, a 30 percent 
evaluation was contemplated for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms were 
to have resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation was 
warranted upon a showing of considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
in which the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were to have been of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  For assignment 
of a 100 percent evaluation, the attitudes of all contacts 
except for the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior was 
also required.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Also, in cases where the only compensable service-connected 
disability was a mental disorder rated at 70 percent, and 
such mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  See 
38 C.F.R. § 4.16(c) (in effect prior to November 7, 1996).  
In addition, in Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a showing of any one of the above evaluative 
criteria for a 100 percent evaluation was a sufficient basis 
upon which to award a 100 percent rating.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125 - 4.132.  See 61 Fed. Reg. 52696-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for the veteran's service-connected PTSD 
are now codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

As noted, when the law or regulations change during the 
pendency of an appeal, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-13.  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under both the former and the current 
regulations in the Rating Schedule in order to determine 
which version is most favorable to his claim.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

Applying both the former and the revised regulations 
governing the veteran's service-connected PTSD, the Board 
concludes that the evidence supports a grant of a 50 percent 
evaluation, and no more.  The Board observes that throughout 
the course of this appeal, the veteran's assigned Axis V GAF 
score has consistently fallen within the 51 to 60 range.  As 
noted, under DSM-IV, a GAF score of between 51 and 60 is 
suggestive of moderate symptoms of a psychiatric disorder 
with moderate difficulty in social, occupational, or school 
functioning.  The Board also finds that the objective medical 
evidence pertaining to the veteran's PTSD supports such an 
assessment.  However, the Board also concludes that the 
preponderance of the evidence is against assignment of a 
disability evaluation in excess of 50 percent, because 
despite the veteran's assertions to the contrary, his 
objectively manifested symptomatology is not shown to be of 
such severity sufficient to warrant a higher rating.  

As discussed, the clinical treatment records show that the 
veteran's primary symptomatology associated with his PTSD 
involved depression, anxiety, and sleep disturbances.  The 
Board acknowledges that the veteran was hospitalized for 
psychiatric symptoms in December 1994 through January 1995, 
but notes that appropriate compensation for such inpatient 
treatment was granted under the provisions of 38 C.F.R. 
§ 4.30.  While the veteran has continued to undergo regular 
outpatient therapy for his PTSD, he has not since been seen 
on an inpatient basis for that disorder.  The veteran has not 
been shown to have demonstrated any psychotic behavior, and 
has not experienced any hallucinations or delusions.  
Further, the veteran consistently denied having any homicidal 
or suicidal ideation.  Even during the course of his 
inpatient treatment, the veteran was not noted to have 
experienced any hallucinations or delusional behavior, and 
responded well to therapy.  

The veteran reported that he had not been able to hold a 
steady job since his discharge from service, and appears to 
have offered varying accounts of the causes of his 
unemployability.  The veteran has alternatively claimed that 
he was unable to retain steady employment due to his becoming 
bored with the same job, his inability to handle the stress 
of a working environment, his PTSD, or his multiple physical 
problems, including hypertension.  He was shown to have lived 
with a girlfriend and their son.  

In any event, given that the VA physician who conducted the 
most recent April 1998 rating examination concluded that the 
veteran displayed moderate to severe symptoms involving both 
his physical disabilities and his PTSD, the Board finds that 
the evidence here is at least in equipoise.  Therefore, the 
Board concludes that the evidence supports assignment of an 
initial 50 percent evaluation, although the veteran's 
symptomatology does not meet the full criteria for assignment 
of a 50 percent rating.  

However, under either the former or the revised rating 
criteria, the Board finds that the veteran's symptomatology 
is not of such severity as to warrant assignment of an 
evaluation in excess of 70 percent.  The veteran has 
apparently been able to establish and maintain effective or 
favorable relationships with people, at least to the extent 
that he has maintained a relationship with a live-in 
girlfriend for the past several years, and while he has been 
unemployed for some time, despite the veteran's own 
assertions, such unemployment has not objectively been shown 
to have been the result of his PTSD, per se.  Rather, by the 
veteran's own recent admission during the course of his April 
1998 rating examination, he attributed his unemployment to 
his hypertension and myriad other serious physical ailments.  
Moreover, the veteran has consistently denied experiencing 
homicidal or suicidal ideation, and such symptoms have not 
objectively been found.  The examiner who conducted the April 
1998 rating examination specifically concluded that the 
veteran did not have obsessional rituals, illogical or 
obscure speech, or near continuous panic which affected his 
ability to function independently, appropriately, or 
effectively.  The veteran was further shown to be able to 
maintain his personal hygiene.  The Board concludes then, 
that the criteria for assignment of an initial evaluation in 
excess of 50 percent have not been met.  Accordingly, the 
Board finds that assignment of an initial 50 percent 
evaluation is appropriate, and to that extent, the veteran's 
appeal is granted.  

The Board's decision to grant the veteran's appeal to the 
extent that an increased initial rating will be assigned does 
not preclude consideration of his claim on an extraschedular 
basis.  The potential application of Title 38 of the Code of 
Federal Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization (beyond that noted and discussed), or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran is currently unemployed, and that he was seen as an 
inpatient at a VAMC for approximately one month in 1995.  
However, he has not undergone any inpatient treatment since 
that time, and he has indicated to the most recent examining 
physician that such unemployment was due to his multiple 
physical disabilities.  The objective medical evidence fails 
to show that the veteran is unemployable solely due to his 
service-connected PTSD.  

Further, the Board finds no evidence of an unusual or 
exceptional disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's PTSD on a schedular basis.  
However, his objectively demonstrated symptomatology has not 
been found to be of such severity as to warrant assignment of 
an initial evaluation in excess of the initially assigned 50 
percent on a schedular basis.  Likewise, referral for 
consideration of an extraschedular rating is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent disability evaluation for the veteran's service-
connected PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

